Title: William J. Stone to Thomas Jefferson, 19 October 1810
From: Stone, William J.
To: Jefferson, Thomas


          
            Hond Sir
            Columbia Octo. 19th 1810.
          
           I have good reason to believe that you can give me information about a tract of land lying in Fluvanna that no other person can, if so, and you will oblige me, it will ever lay me under particular obligations to you.   Mrs Lewis, relict of Colo Ro. Lewis (of Goochland) decd informed me that you persuaded her husband (upwards of thirty years ago) to contend for his right in a tract of Land lying in the fork of the Fluvanna and Rivanna rivers, to which his father had once a title from Dudley Diggs but lost it in England by an appeal from Wmsburg, and the title was then vested in Walter King a british subject, who held it until the revolutionary war, during which, it was confiscated and sold, and David Ross became the purchaser: she also stated to me that her husband gave you all his papers that cou’d throw any light on the subject i e with respect to the quantity, boundaries and how W. King obtained it; my particular object is, to know the number of acres contained in the tract or tracts of land or lands that W. King possessed, for I have reason to believe that the escheators for Fluvanna sold a parcel of land lying between D. Diggs’s survey and the one above it, which was Mr ____ Cocke’s under an impression that, that was included in W. K’s boundaries—If you have those papers and can with convenience inform me whether W. King or D. Diggs ever owned any more than one tract of 5.000 acres in the fork of the aforesaid rivers you will greatly oblige
          
            Your humble Servt
            
 W. J. Stone
          
        